      Case 3:20-cv-05423-LC-EMT Document 15 Filed 03/16/21 Page 1 of 2



                                                                          Page 1 of 2

                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

MATTHEW MARANA,
    Petitioner,

vs.                                             Case No.: 3:20cv5423/LAC/EMT

FLORIDA DEPARTMENT
OF CORRECTIONS,
     Respondent.
_________________________/

                                         ORDER

      The chief magistrate judge issued a Report and Recommendation on March

2, 2021 (ECF No. 13). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of the

timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

13) is adopted and incorporated by reference in this order.

      2.     The petition for writ of habeas corpus (ECF No. 1) is DENIED.
       Case 3:20-cv-05423-LC-EMT Document 15 Filed 03/16/21 Page 2 of 2



                                                                             Page 2 of 2

       3.     A certificate of appealability is DENIED.

       4.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 16th day of March, 2021.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5423/LAC/EMT
